353 A.2d 622 (1976)
Virginia H. BELLOWS
v.
Burney H. BELLOWS.
No. 74-233-Appeal.
Supreme Court of Rhode Island.
March 22, 1976.
Feiner, Winsten & Greenwald, Martin L. Greenwald, Providence, for petitioner.
Kirshenbaum & Kirshenbaum, Alfred Factor, Providence, for respondent.

OPINION
PER CURIAM.
This is an appeal by the respondent from a decree entered in the Family Court modifying the terms of a final decree of divorce with respect to support payments for two minor children of the parties. The respondent contends that the trial justice misconceived and overlooked material evidence in reaching his ultimate conclusion regarding the childrens' increased needs and the respondent's ability to pay.
The record in this case is such that we are unable to perform our duty in passing on the respondent's claim of error and in reviewing the decree appealed from. This is so because the decree contains only conclusionary statements with no reference to the facts on which they are based. Indeed, neither the decree nor the trial justice's decision contain any express findings of fact on one of the essential issues in this appeal, *623 namely, the respondent's capacity to pay the increased needs of the children.
Because the record here is in some disarray and is such that we are unable, in the absence of express findings of fact, to conduct a meaningful review of the decree appealed from, we remand the case to the Family Court for further proceedings in accordance with this opinion.